CLAY, Commissioner.
Appellee recovered a $500 judgment against appellant City of Paintsville as damages for the removal of a fence and bushes by the Department of Highways in the reconstruction of a street by the Highway Department. Appellant alleges several grounds for reversal and appellee has failed to file a brief to meet these issues or to defend the judgment.
Under the circumstances we will invoke RCA 1.260 and reverse the judgment. Appellant’s brief reasonably appears to sustain such action on the grounds that (1) the alleged damages arose from acts of the Department of Highways and not those of appellant, (2) the findings of the jury (part of which were set aside by the trial court) did not justify a judgment for appellee, (3) an award of damages could not be made, even if appellant might be liable, without a determination of the right of way line of the street, and (4) the damages appear to be excessive and not based upon any evidence of substance.
The judgment is reversed.